Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2021 has been entered.

3.	Previously presented claims 1-7, 10, 14-17, 19-20, and 22-23, are pending and under consideration by the Examiner.
	Claims 8-9, 11-13, and 21 have been canceled.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
 
4.	The Declaration under 37 CFR 1.132 filed by Dr. Adam Haeberle on 12/9/2021 is sufficient to overcome the rejection of claims 1-6, 10, 14, and 20 based upon 35 USC 112(a), written description, because the Declaration provides evidence that the HUVEC model used in Example 2 of the instant specification (pages 33-35), is a model used previously to study the role of anti-PR3 antibody activated human blood neutrophils in systematic vasculitis disorders such as GPA (See Savage et al., American Journal of Pathology 141(2):335-342).  Example 2 demonstrates that A1PI blocks anti-PR3 antibody activated human blood neutrophils from attacking human vascular endothelial cells (human umbilical vein endothelial cells) in a dose dependent manner using the HUVEC cell culture model.

5.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Louis Nguyen on 1/12/2022.

6.	The application has been amended as follows:

IN THE CLAIMS:
	
Cancel claims 7, 15-19, and 22-23 without prejudice.

Claim 1. (Currently amended) A method for treating Granulomatosis with Polyangiitis (GPA) consisting essentially of the step of administering a therapeutically effective amount of a Proteinase 3 (PR3) inhibitor to a patient not having a A1PI deficient genotype in need thereof, wherein administration inhibits the physiological function of PR3 thereby treating GPA, wherein PR3 inhibitor is α-1 Protease Inhibitor (A1PI).

7.	Claims 1-6, 10, and 14 are allowable.

8.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest a method for treating Granulomatosis with Polyangiitis (GPA) consisting essentially of the step of administering a therapeutically effective amount of a Proteinase 3 (PR3) inhibitor to a patient not having a A1PI deficient genotype in need thereof, wherein administration inhibits the physiological function of PR3 thereby treating GPA, wherein PR3 inhibitor is α-1 Protease Inhibitor (A1PI). The method as recited in the claims is free of the prior art by virtue of the treatment step. Furthermore, the claimed invention meets the requirements of 35 USC § 101 and 35 USC § 112 in that the method provides an alternative method for treating Granulomatosis with Polyangiitis (GPA).

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646